Title: To James Madison from Nathan Sanford, 6 September 1816
From: Sanford, Nathan
To: Madison, James



Sir
New York 6th. September 1816.

John Targee Esquire of this City, is willing to accept the office of Marshal for the Southern District of NewYork.  He is honest, capable, and faithful to the constitution.  He is, and always has been a Republican, in the most orthodox sense of the term.  His character is in all respects, fair and excellent; and he enjoys a very honorable place in the favor and esteem of his fellow citizens.  With perfect respect I have the honor to be Sir Your most obedient servant

Nathan Sanford

